Title: To James Madison from Anthony Merry, 17 June 1805
From: Merry, Anthony
To: Madison, James


Sir,
Washington June 17th. 1805
I have received the Honor of your Letter of the 14th. Instant, with the Documents which accompanied it, respecting the Impressment of sundry Seamen who belonged to the American Brig Happy Couple, and the improper Language which Captains Talbot and Beresford, commanding His Majesty’s Ships Leander and Cambrian, are stated to have held to Thomas W. Story, late Master of the Happy Couple, when he applied for the Release of the Seamen.
I have lost no Time, Sir, in transmitting Copies of your Letter, and of the Documents it enclosed, to the Commander in Chief of His Majesty’s Ships at Halifax, in order that proper Inquiry may be made into the Complaints which you have thought proper to state to me on this Occasion: but I cannot help taking the Liberty to observe to you that it has given me great Pain to have seen so much Stress laid upon the Deposition of a Person under the Influence of the Disappointment and Vexation which he must naturally have felt by the Condemnation of his Ship, and made nearly Three Months after the Conversations which are recited in it must have taken Place, whilst even the very Deponent himself qualifies his Assertion as to the precise Language which was held to him by Captains Talbot and Beresford, and which it is requisite should be stated accurately and positively in order to give just Grounds of Complaint, by adding at the End of the Expression which he declares to have been used by those Officers the Phrase “or words to that Effect,” which would seem to shew that he was not certain as to the precise Words which had been used. I have the Honor to be with great Consideration and Respect Sir, Your most obedient humble Servant
Ant: Merry.
